COURT OF APPEALS
                            SECOND DISTRICT OF TEXAS
                                 FORT WORTH

                                NO. 02-17-00271-CR


ADRON L. GRAY                                                       APPELLANT

                                         V.

THE STATE OF TEXAS                                                        STATE


                                      ----------

     FROM CRIMINAL DISTRICT COURT NO. 2 OF TARRANT COUNTY
                   TRIAL COURT NO. 1482909D

                                      ----------

                           MEMORANDUM OPINION1

                                      ----------

      In accordance with a plea bargain, appellant Adron L. Gray pleaded guilty

to assault and was placed on deferred-adjudication community supervision for

two years. See Tex. Penal Code Ann. § 22.01(a)(1) (West Supp. 2016).

Consistent with the plea, the “Trial Court’s Certification of Defendant’s Right of

Appeal” shows that Gray’s disposition resulted from a plea bargain and, further,


      1
          See Tex. R. App. P. 47.4.
that Gray had no right of appeal. See Tex. R. App. P. 25.2(a)(2). Despite that,

Gray later filed a pro se notice of appeal.

      On August 25, 2017, we informed Gray by clerk’s letter that the trial court’s

certification showed that his appeal was from a plea-bargain case and that he

had no right of appeal. See id. We further directed Gray or any other party

desiring to continue the appeal to file a response showing grounds for continuing

the appeal by September 5, 2017, or we might dismiss it. See Tex. R. App. P.

25.2(d), 44.3. On September 5, 2017, Gray filed an amended notice of appeal in

which he effectively asserted that his guilty plea was involuntary for various

reasons.

      Gray’s explanation does not provide grounds for continuing the appeal.

Rule 25.2(a)(2) provides that in plea-bargain cases, such as this one, a

defendant may appeal only those issues raised by written motion filed and ruled

on before trial or those on which the trial court has granted permission. Tex. R.

App. P. 25.2(a)(2). Absent the trial court’s permission, appealing the

voluntariness of a defendant’s plea is prohibited. See Cooper v. State, 45 S.W.3d
77, 80–83 (Tex. Crim. App. 2001). Because Gray is not appealing an adverse

ruling on a written pretrial motion and does not have the trial court’s permission

to appeal, he has not shown grounds for continuing the appeal.

      In accordance with the trial court’s certification, we thus dismiss the

appeal. See Tex. R. App. P. 25.2(d), 43.2(f).




                                          2
                                        /s/ Elizabeth Kerr
                                        ELIZABETH KERR
                                        JUSTICE

PANEL: WALKER, KERR, AND PITTMAN, JJ.

DO NOT PUBLISH
Tex. R. App. P. 47.2(b)

DELIVERED: September 28, 2017




                                3